Citation Nr: 1428420	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-29 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial 10 percent rating for residuals of a through and through gunshot wound to right thigh muscle group XIV.

3.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a through and through gunshot wound to right thigh muscle group XIV.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to February 1972.  

This matter arises before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2013, the Veteran attended a Travel Board hearing before the undersigned.  The hearing transcript is of record.

A review of the Veteran's Virtual VA file reveals pertinent records as noted below.  There are duplicate records in the VBMS file.

The issue of entitlement to an initial disability rating in excess of 10 percent for residuals of a through and through right thigh muscle group XIV gunshot wound is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the appellant's favor the evidence of record demonstrates that his tinnitus is related to traumatic noise exposure in service.

2.  The Veteran sustained a moderate muscle group XIV injury due to a through and through gunshot wound to the right thigh.

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 3.159, 3.303, 3.304 (2013).

2.  An evaluation no less than 10 percent for residuals of a right thigh muscle group XIV gunshot wound is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.56(b), 4.73, Diagnostic Code 5314 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Here, the dispositions of the claims being decided below are fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.

Tinnitus

The Veteran contends that tinnitus is related to his exposure to loud noise during combat.  

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat veteran not only is the combat injury presumed, but so are the consequences of that injury, at least in service.  Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  Id. 

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's receipt of the Purple Heart and Combat Infantryman's Badge evidences his participation in combat while serving in the Vietnam War.  As such, the Board will concede that the appellant had in-service traumatic noise exposure and that such exposure was consistent with the circumstances, conditions and hardships of the Veteran's combat service.  38 U.S.C.A. § 1154(b).  

The Veteran was afforded a VA audiological examination in November 2009, during which he complained of intermittent tinnitus and a history of in-service noise exposure during combat.  Following physical examination the examiner determined the Veteran's tinnitus was not related to hearing loss or noise exposure because it was not constant in duration.  The Board finds the VA examiner's rationale to be inadequate as it is based on the frequency of the Veteran's tinnitus.  The rating criteria does not require tinnitus to be constant in duration for compensation purposes.  See 38 C.F.R. § 4.87.  Thus, the examiner's opinion is assigned a low probative value.

During his February 2013 hearing, the Veteran reiterated his contentions of being exposed to loud noises during combat service without the benefit of hearing protection.  He reported experiencing symptoms of ringing in his ear for many years since his return from Vietnam.  The Veteran is both competent and credible to report perceiving the presence of tinnitus since serving in combat in Vietnam.   

Given the subjective nature of tinnitus, the presumption of combat-related traumatic noise exposure, his history of tinnitus like symptoms since combat, and the current diagnoses of tinnitus, the Veteran's lay contentions are both competent and credible.  Thus, the lay evidence is highly probative and sufficient to establish a direct link to active service.  Resolving reasonable doubt in favor of the Veteran, the Board finds service connection for tinnitus to be warranted.  38 U.S.C.A. § 5107(b).

Increase Rating Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The record includes a November 2009 VA examination which revealed that the appellant had a through and through gunshot wound of the right thigh.  The service medical records show that the appellant was treated for a gunshot wound.  Service connection was granted for this wound in December 2009.  

The Veteran's service-connected residuals of a right thigh through and through gunshot wound to muscle group XIV are currently rated as noncompensable under Diagnostic Code 5314.  See 38 C.F.R. § 4.73.  Significantly, 38 C.F.R. § 4.56(b) provides that a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  Under Diagnostic Code 5314, a 10 percent rating is assigned to a moderate injury to muscle group XIV.  

Accordingly, the Board assigns a minimum 10 percent evaluation for the Veteran's residuals of a right thigh through and through gunshot wound to muscle group XIV.  The Board will remand the question of the appellant's entitlement to an evaluation in excess of 10 percent.  The appeal, to this extent, is granted.

Inasmuch as entitlement to a disability evaluation in excess of 10 percent for the Veteran's residuals of a through and through gunshot wound to muscle group XIV of the right thigh is being remanded, consideration for extra-scheduler rating and total disability evaluation based on individual unemployability is not warranted at this time.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial 10 percent rating for residuals of a right thigh muscle group XIV through and through gunshot wound is granted subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Board finds that additional evidentiary development is required before the claim can be properly adjudicated.  At his February 2013 hearing, the Veteran, through his representative, alleged the record was incomplete as to his treatment records after he sustained a gunshot wound in service.  Accordingly, the Board finds a remand is necessary for the RO to attempt to retrieve those service medical records.

Inasmuch as the case is being remanded, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent outstanding private or VA treatment records regarding care for his right thigh gunshot wound.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Contact the National Personnel Records Center and request that they attempt to secure any inpatient service treatment records pertaining to care provided to the Veteran in 1970 for his right thigh gunshot wound.  In this regard, the following is offered as an aid in the search for those records.  

* The Veteran left Vietnam on August 28, 1970.

* The Veteran reports that his wound was initially treated in Chu Lai.  He reports that he was then transferred to a medical facility in Japan for several weeks, and then ultimately hospitalized at Fort Sam Houston for several additional weeks.  The appellant's service treatment records show that by November 1970 he was being treated at a Fort Hood dispensary.

If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Then readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


